          Case 2:20-cv-02457-JJT Document 17 Filed 02/12/21 Page 1 of 7




 1   Don C. Fletcher (#012140)
     dfletcher@lakeandcobb.com
 2
     LAKE & COBB, P.L.C.
 3   1095 West Rio Salado Parkway, Suite 206
     Tempe, Arizona 85281
 4   (602) 523-3000 office
 5   (602) 523-3001 fax

 6   Attorneys for Third-Party Defendant Just Being Liquidators, LLC
 7                            UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9   Dollardays International Incorporated,          Case No. CV-20-02457-PHX-JJT
10
                                  Plaintiff,
11                                                      JUST BEING LIQUIDATORS,
     v.                                                   LLC’S ANSWER TO KY
12
                                                        CLOSEOUTS, LLC’S THIRD-
13   KY Closeouts LLC,                                     PARTY COMPLAINT

14                                Defendant.
15
16   KY Closeouts, LLC,

17                         Third-Party Plaintiff,
18
19   Just Being Liquidators, LLC,

20                         Third-Party Defendant.
21
22           Third-Party Defendant Just Being Liquidators, LLC (“JB”), by and through counsel
23   undersigned, for its response to KYC Closeouts, LLC’s (“KYC”) Third-Party Complaint
24   admits, denies, and alleges, as follows:
25
26   .       .      .
         Case 2:20-cv-02457-JJT Document 17 Filed 02/12/21 Page 2 of 7




 1           1.     As to paragraphs 1, 3, 10, 11-13, 16-18, 21, 25, 27-30, 33, 35-36, and 38 of
 2   KYC’s Third-Party Complaint, JB is without sufficient information or knowledge to form
 3   a belief as to the truth or falsity of the allegations therein, and therefore denies the same.
 4           2.     As to paragraph 2, JB affirmatively states that it is a Texas limited liability
 5   company. JB admits the remaining allegations contained in paragraph 2.
 6           3.     As to paragraphs 7, 14-15 and 59 of the Third-Party Complaint, JB admits
 7   the allegations therein.
 8           4.     As to paragraphs 4 and 9 of the Third-Party Complaint, JB asserts that there
 9   are no factual allegations for which a response is required.
10           5.     As to paragraphs 5 and 6 of the Third-Party Complaint, JB does not dispute
11   jurisdiction or venue.
12           6.     As to paragraph 8 of the Third-Party Complaint, JB asserts that the
13   referenced Answer speaks for itself and JB refers to the document for its legal meaning and
14   effect with regard to paragraph 8 of the Third-Party Complaint.
15           7.     As to paragraph 19 of the Third-Party Complaint, JB is without sufficient
16   information or knowledge to form a belief as to the truth or falsity of KYC’s allegation of
17   any insistence of Plaintiff Dollar Days International, Inc. regarding making contact with
18   Nizar Khetani at JBL. JB denies the remaining allegations.
19           8.     As to paragraphs 20, 22, 41, 51, and 62 of the Third-Party Complaint, JB
20   denies the allegations therein.
21           9.     As to paragraph 23 of the Third-Party Complaint, JB is without information
22   or belief as to the thoroughness of any inspection that may have been conducted by
23   DollarDays International, Inc. JB denies any such inspection occurred at its warehouse.
24           10.    As to paragraph 24 of the Third-Party Complaint, JB is without information
25   or belief as to any communication between Sirzan and DollarDays International, Inc. JB
26   denies the remaining allegations.



                                                 2
         Case 2:20-cv-02457-JJT Document 17 Filed 02/12/21 Page 3 of 7




 1           11.    As to paragraphs 26 and 37 of the Third-Party Complaint, JB asserts that this
 2   calls for a legal conclusion and therefore does not require a response. To the extent that a
 3   response is required, JB is without sufficient information or knowledge to form a belief as
 4   to the truth or falsity of the allegations therein, and therefore denies the same.
 5           12.    As to paragraphs 31 and 32 of the Third-Party Complaint, JB asserts that
 6   these contain compound allegations and call for legal conclusions and therefore do not
 7   require a response. To the extent that a response is required, JB is without sufficient
 8   information or knowledge to form a belief as to the truth or falsity of the allegations therein,
 9   and therefore denies the same.
10           13.    As to paragraph 34 of the Third-Party Complaint, JB asserts that it sold the
11   N95 masks “As Is” to KYC. JB is without sufficient information or knowledge to form a
12   belief as to the truth or falsity of the remaining allegations therein, and therefore denies the
13   same.
14           14.    As to paragraph 39 of the Third-Party Complaint, JB denies that it caused
15   irreparable damage to KYC. JB is without sufficient information or knowledge to form a
16   belief as to the truth or falsity of the remaining allegations therein directed at Sirzan.
17           15.    As to paragraph 40 of the Third-Party Complaint, JB denies any liability
18   asserted therein as to itself. JB is without sufficient information or knowledge to form a
19   belief as to the truth or falsity of the remaining allegations therein directed at Sirzan.
20           16.    Paragraphs 42, 46, 52 and 58 of the Third-Party Complaint do not assert any
21   factual allegations for which a response is required.
22           17.    As to paragraph 43 of the Third-Party Complaint, JB asserts that this calls
23   for a legal conclusion and therefore does not require a response. To the extent that a
24   response is required, JB is without sufficient information or knowledge to form a belief as
25   to the truth or falsity of the allegations therein, and therefore denies the same.
26           18.    As to paragraphs 44-45 of the Third-Party Complaint, JB denies any liability



                                                 3
         Case 2:20-cv-02457-JJT Document 17 Filed 02/12/21 Page 4 of 7




 1   or wrongdoing asserted therein as to itself.        JB is without sufficient information or
 2   knowledge to form a belief as to the truth or falsity of the remaining allegations therein
 3   directed at Sirzan.
 4           19.     As to paragraph 47 of the Third-Party Complaint, JB admits only that it
 5   entered into a purchase contract with KYC regarding the procurement of N95 masks. JB is
 6   without sufficient information or knowledge to form a belief as to the truth or falsity of the
 7   remaining allegations therein.
 8           20.     As to paragraph 48 of the Third-Party Complaint, JB admits only that KYC
 9   paid JB for the N95 masks. JB is without sufficient information or knowledge to form a
10   belief as to the truth or falsity of the remaining allegations therein.
11           21.     As to paragraphs 49 and 50 of the Third-Party Complaint, JB denies any
12   liability or wrongdoing asserted therein as to itself. JB is without sufficient information or
13   knowledge to form a belief as to the truth or falsity of the remaining allegations therein
14   directed at other entities.
15           22.     As to paragraphs 53 and 54 of the Third-Party Complaint, JB asserts that the
16   allegations therein call for a legal conclusion and therefore do not require a response. To
17   the extent that a response is required, JB is without sufficient information or knowledge to
18   form a belief as to the truth or falsity of the allegations therein, and therefore denies the
19   same.
20           23.     As to paragraph 55 of the Third-Party Complaint, JB asserts that some of the
21   allegations therein call for a legal conclusion and therefore do not require a response. As to
22   the remaining allegations and to an extent a response is required, JB is without sufficient
23   information or knowledge to form a belief as to the truth or falsity of the allegations therein,
24   and therefore denies the same.
25           24.     As to paragraphs 56 and 57 of the Third-Party Complaint, JB denies any
26   liability or wrongdoing asserted therein as to itself. JB is without sufficient information or



                                                 4
         Case 2:20-cv-02457-JJT Document 17 Filed 02/12/21 Page 5 of 7




 1   knowledge to form a belief as to the truth or falsity of the remaining allegations therein
 2   directed at other entities.
 3           25.     As to paragraphs 60 and 61 of the Third-Party Complaint, JB denies any
 4   liability or wrongdoing asserted therein as to itself. JB is without sufficient information or
 5   knowledge to form a belief as to the truth or falsity of the remaining allegations therein
 6   directed at other entities.
 7                                       GENERAL DENIAL
 8           26.     Each and every allegation in the Third-Party Complaint not affirmatively
 9   admitted above is hereby denied.
10                                   AFFIRMATIVE DEFENSES
11           For further Answer, and by way of affirmative defenses, JB respectfully asserts
12   and/or reserves the right to assert the following affirmative defenses:
13           1.      Third-Party KYC’s claims fail to state claim upon which relief can be
14   granted.
15           2.      Third-Party KYC’s claims are barred by waiver and/or estoppel.
16           3.      Third-Party KYC’s claims are barred by unclean hands.
17           4.      JB reserves the right to amend this pleading to assert such additional defenses
18   as may arise during the continued course of discovery in this matter.
19           WHEREFORE, having fully answered the allegations in KYC’s Third-Party
20   Complaint, JB requests that the Third-Party Complaint be dismissed with prejudice; that
21   Third-Party Plaintiff take nothing thereby; that JB be awarded its costs and reasonable
22   attorneys’ fees pursuant to A.R.S. ¶ 12-341 and 12-341.01 as this matter arises out of
23   contract; that JB be awarded interest on all sums awarded in judgment at the highest legal
24   rate from the date of judgment until paid; and that JB be awarded such other and further
25   relief as the Court deems just and proper under the circumstances.
26   .       .       .



                                                 5
     Case 2:20-cv-02457-JJT Document 17 Filed 02/12/21 Page 6 of 7




 1      RESPECTFULLY SUBMITTED this 12th day of February 2021.
 2                                   LAKE & COBB, P.L.C.
 3
 4                                   By    s/ Don C. Fletcher
                                       Don C. Fletcher
 5                                     Attorneys for Third-Party Defendant Just
 6                                     Being Liquidators, LLC

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                     6
         Case 2:20-cv-02457-JJT Document 17 Filed 02/12/21 Page 7 of 7




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on the 12th day of February 2021, I electronically transmitted the

 3   attached document to the Clerk's Office using the CM/ECF System for filing and transmittal

 4   of a Notice of Electronic Filing to the following CM/ECF registrants:

 5          Jessica A. Gale
 6          Richard Henry Herold, Jr.
            SPENCER FANE LLP
 7          2415 East Camelback Road, Suite 600
            Phoenix, Arizona 85016-4251
 8
            jgale@spencerfane.com
 9          rherold@spencerfane.com
            Attorneys for Plaintiff Dollardays International Incorporated
10
11          Kalpana Nagampalli
            KAKAR PC
12          525 Seventh Avenue, Suite 1810
            New York, New York 10018
13
            kalpana@kakarlaw.net
14          Co-Counsel for Defendant/Third-Party Plaintiff KY Closeouts, LLC
15          Sitar J. Bhatt
16          TYSON & MENDES LLP
            7910 East Thompson Peak Parkway, Suite 101
17          Scottsdale, Arizona 85255
            sbhatt@tysonmendes.com
18
            Co-Counsel for Defendant/Third-Party Plaintiff KY Closeouts, LLC
19
20                                                            s/ Nikki Nolund
21
22
23
24
25
26



                                               7
